


Exhibit 10.7.3










AMENDED AND RESTATED
LEVEL 3 COMMUNICATIONS, INC. STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AND PERFORMANCE UNIT
MASTER AWARD AGREEMENT
THIS AMENDED AND RESTATED RESTRICTED STOCK UNIT AND PERFORMANCE UNIT MASTER
AWARD AGREEMENT (the “Agreement”) is dated as of December 31, 2015 (the
“Effective Date”) between Level 3 Communications, Inc., a Delaware corporation
(the “Company”), and the individual whose name appears on the signature page to
this Agreement (the “Participant”), an “Eligible Person” as defined in the
Company’s Level 3 Communications, Inc. Stock Incentive Plan (as amended from
time to time) (the “Plan”).
WHEREAS, the Company, pursuant to a grant of authority from the Compensation
Committee of the Company’s Board of Directors (the “Committee”), may, from time
to time, grant to the Participant one or more Restricted Stock Units (also
referred to as “RSUs”) and/or Performance Units (also referred to as “PRSUs”)
(each RSU and each PRSU grant being, an “Award”), as described below, pursuant
to the Plan.
WHEREAS, the Company has previously entered into a certain Restricted Stock Unit
and Performance Unit Master Award Agreement, dated as of July 1, 2015 (the “July
Agreement”), and the terms as set forth in this Agreement will control with
respect to any Award Letters for PRSUs and RSUs delivered pursuant to the July
Agreement.


NOW, THEREFORE, the parties agree as follows:
1.    Definitions. Capitalized terms used but not expressly defined in this
Agreement will have the meanings ascribed to them in the Plan. The following
capitalized terms as used in this Agreement shall have the meanings set forth
below:
“Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events on or following a Change in Control:
(i)a material diminution in the Participant’s authority, duties, or
responsibilities, excluding for this purpose an isolated, insubstantial,
inadvertent and immaterial action taken in good faith and that is remedied
promptly after receipt of notice thereof given by the Participant;
(ii)a material reduction in the Participant’s Base Salary or target short-term
incentive award opportunity;
(iii)a requirement imposed by the Company or its Affiliate that the Participant
be based at any office or location that is more than 50 miles from the office or
location where the Participant was employed immediately preceding the Change in
Control;
(iv)a material reduction in the kind or level of qualified retirement and
welfare employee benefits from the like kind benefits to which the Participant
was entitled immediately prior to a Change in Control with the result that the
Participant’s overall benefits package is materially reduced without similar
action occurring to other eligible comparably situated employees;
(v)the failure to obtain a satisfactory agreement from any successor to the
Company or any acquiror of any Affiliate or division of the Company to assume
and agree to perform the Plan pursuant to Section 9 of this Agreement; and

1

--------------------------------------------------------------------------------




(vi)    the termination of the Participant’s Award other than as contemplated
and permitted by this Agreement, the Plan or any Award Agreement.
A Participant may terminate his or her employment with Good Reason by providing
the Company thirty (30) days’ written notice setting forth in reasonable
specificity the event that constitutes Good Reason, which written notice, to be
effective, must be provided to the Company within ninety (90) days following the
initial occurrence of such event. During such thirty (30) day notice period, the
Company shall have a cure right (if curable), and if not cured within such
period, the Participant’s termination will be effective upon the expiration of
such cure period. A Participant’s right to terminate his or her employment for
Good Reason shall not be affected by his or her incapacity due to physical or
mental impairment. A Participant’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder. For the avoidance of doubt, no Participant shall have
Good Reason to terminate his or her employment due to the occurrence or
non-occurrence of any events prior to a Change in Control.
“Release Condition” means the Participant’s execution, delivery to the Company
and non-revocation of a mutual liability release agreement in form and substance
determined by the Company (and the expiration of any revocation period contained
in such release agreement) within sixty (60) days following the effective date
of the Participant’s Termination.
“Successor” means any person, firm, corporation, or business entity that at any
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets, stock or business of the Company.
2.    Grants of Awards. Pursuant to the provisions of the Plan, the Company,
from time to time in its sole discretion, may grant Awards to the Participant
relating to a specified number of RSUs and/or PRSUs that, under certain
circumstances and in accordance with the terms hereof, may result in the
Participant having the right to acquire shares of Stock (the “Shares”). Each
Award will be evidenced by an Award Agreement (also referred to as an “Award
Letter”) in the form attached as Exhibit A (with respect to RSUs) and Exhibit B
(with respect to PRSUs) (or such other forms as approved by the Company), which
sets forth the date of the Award (the “Award Date”), the number of RSUs or PRSUs
that are the subject of the Award, the Scheduled Vesting Dates (as defined in
Section 3(a) below) for the Award, and the Performance Objectives (for PRSUs)
for such Award.
3.    Vesting of Awards.
(a)    Time Based Vesting Conditions. Subject to the terms and conditions of
this Agreement, the RSUs and PRSUs shall satisfy the applicable time-based
vesting conditions in installments on the date or dates set forth in each Award
Letter (each such date, a “Scheduled Vesting Date”), if the Participant remains
continuously employed by the Company or an Affiliate of the Company until the
applicable Scheduled Vesting Date. Except as otherwise provided in this
Agreement, if the Participant experiences a Termination for any reason (except
as set forth below) prior to an applicable Scheduled Vesting Date, all RSUs and
PRSUs that have not become vested previously in accordance with any Award Letter
shall be immediately and irrevocably forfeited.
(b)    Performance-Based Vesting Criteria. The performance-based vesting
criteria shall be set forth in an Award Letter for each PRSU. For PRSUs, as soon
as practicable following the end of each applicable Performance Period, the
Committee shall make a determination of the level of attainment of the
Performance Objective. The Committee may, in its sole discretion, adjust any
Performance Objective as described in Section 9(f) of the Plan, and such
adjustments, if made, shall be applied to determine not only the minimum
acceptable level of achievement of the Performance Objective, but all levels of
achievement for any Performance Objective specified in any Award Letter (from
the minimum to the maximum level of achievement).

2

--------------------------------------------------------------------------------




(c)    Death or Disability. Notwithstanding Section 3(a), if a Termination
occurs by reason of the Participant’s death or Disability, all RSUs and PRSUs
associated with any outstanding Award shall immediately vest and settle (after
satisfaction of the Release Condition with respect to a termination for
Disability) and be delivered to the Participant (or his or her estate) as soon
as administratively practicable following such Termination. For purposes of
calculating the number of Shares to be delivered in such event based on any
Award of PRSUs where the Performance Period has not expired prior to the date of
such Termination, the Performance Objective for any outstanding Awards for PRSUs
shall be set at the target level (100%) set forth in each Award Letter. In the
event that the Termination occurs after the Performance Period for any PRSU
Award has expired, the Performance Objective shall be measured in accordance
with the terms set forth in the Award Letter and the Award shall vest and settle
in full as soon as practicable after the determination of the satisfaction of
the Performance Objective.
(d)    Retirement. Notwithstanding Section 3(a), if a Termination occurs by
reason of the Participant’s retirement pursuant to and in accordance with the
then-current retirement practice of the Company, the Participant will retain a
portion of all outstanding Awards, which shall be calculated as follows:
(i)    for RSUs, the Participant will retain those RSUs that would have
otherwise vested had the Participant remained continuously employed by the
Company or an Affiliate of the Company for an additional 24 months following the
effective date of the Participant’s retirement (the “Retirement Effective
Date”), and such Retirement Effective Date shall be set forth in the
Participant’s retirement notice, which the Participant must deliver to the
Company pursuant to the Company’s then effective retirement benefit procedures;
and
(ii)    for PRSUs, the Participant will retain a prorated portion of all
outstanding PRSUs through the Retirement Effective Date, and such proration
shall be based on the percentage of time that the Participant was employed
during the Performance Period (the “Pro Rata Portion”) as of the Retirement
Effective Date (measured in each instance to the last day of the calendar month
in which the Retirement Effective Date occurs). The actual number of PRSUs that
will vest pursuant to this Section 3(d)(ii) will be the product of (i) the Pro
Rata Portion, (ii) the number of PRSUs subject to the Award and (iii) the
applicable performance percentage applicable to such PRSU (as determined
pursuant to the terms of the applicable Award Letter) based on the actual
achievement of the applicable Performance Objective during the entire
Performance Period.
The portion of all RSUs that the Participant retains pursuant to Section 3(d)(i)
shall (after satisfaction of the Release Condition) immediately vest and settle
as soon as administratively practicable following such Termination. The prorated
portion of all PRSUs, calculated in accordance with Section 3(d)(ii), associated
with such outstanding Awards shall vest upon the certification of the applicable
Performance Objectives for the applicable Performance Period and shall settle
during the calendar year immediately following the calendar year during which
the applicable Performance Period ends (with the intention of settling the PRSUs
as soon as administrative practicable following the certification of the
applicable Performance Objectives); provided, that, if the applicable
Performance Objectives have been certified prior to the date on which such
Termination occurs, the PRSUs will vest and settle within thirty (30) days
following the date on which the applicable Termination occurs.
(e)    After a Change in Control. Notwithstanding Section 3(a), if a Termination
occurs after a Change in Control either (i) without Cause and initiated by the
Company, or (ii) with Good Reason and initiated by the Participant, all RSUs and
PRSUs associated with any outstanding Award shall (after satisfaction of the
Release Condition) immediately vest and settle as soon as administratively
practicable following such Termination. For purposes of calculating the number
of Shares to be delivered in such event based on any Award of PRSUs where the
Performance Period has not yet expired, the Performance Objective for any
outstanding Awards for PRSUs shall be set at the target level (100%) set forth
in each Award Letter. In the event that the Performance Period for any PRSU
Award has expired as of the effective date of such Termination, the Performance
Objective shall be measured in accordance

3

--------------------------------------------------------------------------------




with the terms herein and the Award shall vest and settle at the same time as if
the Termination had not occurred.
4.    Forfeiture of Shares.
(a)    Forfeiture of Shares on Violation of Agreement. If, within one year after
Termination, the Participant violates the terms of any release, confidentiality
and non-solicitation agreement (including any executed upon Termination between
the Company or an Affiliate and the Participant), then in addition to any other
remedies available to the Company, the Participant shall be required to return
to the Company all Shares or other consideration delivered to the Participant
under this Agreement and any Award Letter issued hereunder which were provided
to the Participant as a result of the Participant’s Termination and in the
twelve (12) months prior to the date of the Participant’s Termination.
(b)    Clawback for PRSUs. The Shares delivered pursuant to an Award of PRSUs
are subject to recovery by the Company in the circumstances and manner provided
in any Incentive-Based Compensation Recovery Policy that may be adopted or
implemented by the Company and in effect from time to time after the date
hereof, and the Participant shall effectuate any such recovery at such time and
in such manner as the Company may specify. For purposes of this Agreement, the
term “Incentive-Based Compensation Recovery Policy” means and includes any
policy of the type contemplated by Section 10D of the Securities Exchange Act,
any rules or regulations of the Securities and Exchange Commission adopted
pursuant thereto, or any related rules or listing standards of any national
securities exchange or national securities association applicable to the
Company.
5.    Settlement of Awards. Except as otherwise set forth in Sections 3(c), (d)
or (e) above or an Award Letter, within thirty (30) days following the
applicable Scheduled Vesting Date for an RSU or PRSU granted hereunder, the
Participant shall receive the number of Shares associated with the RSUs and
PRSUs covered by and determined in accordance with each Award Letter. With
respect to any RSU or PRSU that is settled pursuant to Section 3(c), (d) or (e)
above “as soon as administratively practicable following” an event (for example,
a Termination), the Participant shall receive the number of Shares associated
with the RSUs and PRSUs covered by and determined in accordance with each Award
Letter during the period commencing on the date of Termination and ending on the
later of (i) December 31st of the calendar year of such Termination, and
(ii) the fifteenth (15th) day of the third calendar month following the calendar
month of such Termination, with the actual date of delivery determined by the
Company in its sole discretion. Notwithstanding anything in this Section 5 to
the contrary, the Committee shall have the sole discretion to pay cash equal to
the Fair Market Value of the Shares on the Scheduled Vesting Date (or any
earlier settlement date as set forth in Section 3 above) that would otherwise be
delivered to the Participant.
6.    No Employment or Benefit Guaranty. Neither the execution of this Agreement
nor the receipt of an Award Letter (or any modification or amendment thereof),
nor the settlement or vesting of any Awards shall be construed as giving to the
Participant or other person any legal or equitable right against the Company,
any Affiliate or the Committee except as expressly provided herein. Under no
circumstances shall this Agreement or any Award Letter constitute a contract of
employment, nor shall the terms of employment of the Participant be modified or
in any way affected hereby. Accordingly, neither execution of this Agreement nor
the grant of an Award shall be held or construed to give the Participant a right
to be retained in the employ of the Company or any Affiliate.
7.    Nonassignability. Except as specifically allowed by the Committee in
writing, an Award shall not be transferable other than by will or the laws of
descent and distribution. More particularly (but without limiting the generality
of the foregoing), except as provided above an Award may not be assigned,
transferred, pledged or hypothecated in any way, shall not be assignable by
operation of law, and shall not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of an Award contrary to the provisions hereof and the

4

--------------------------------------------------------------------------------




levy of any execution, attachment or similar process upon an Award shall be null
and void and without effect.
8.    General. Subject to the provisions of Section 5 with respect to the form
of the payment for the settlement of any Award, the Company shall at all times
during the term of this Agreement reserve and keep available such number of
Shares, as determined by the Committee from time to time, as will be sufficient
in the Committee’s good faith determination to satisfy the requirements of this
Agreement, shall pay all original issue and transfer taxes with respect to the
issue and transfer of Shares pursuant hereto and all other fees and expenses
necessarily incurred by the Company in connection therewith, and will from time
to time use its best efforts to comply with all laws and regulations which, in
the opinion of counsel for the Company, shall be applicable thereto.
9.    Successors. The Company will require any Successor (whether direct or
indirect, by purchase, merger, consolidation, operation of law or otherwise) to
unconditionally assume all of the obligations of the Company hereunder. In the
event that the Committee determines that a Successor will not unconditionally
assume all of the Company’s obligations hereunder, the Committee may, in its
sole discretion, determine to accelerate the Scheduled Vesting Dates and
settlement of (and/or determine in its discretion the Performance Objective
measurement for all PRSUs) all Awards granted hereunder as of a date prior to
the effective date of any Change in Control (in which event no Participant shall
have a cause of action against the Company for a violation of this Section).
10.    No Stockholder Rights. The Participant shall not have any of the rights
of a stockholder with respect to the Award Shares resulting from any Award prior
to the issuance of Stock, if any, to the Participant on the Scheduled Vesting
Date. Notwithstanding the foregoing, with respect to any Award granted
hereunder, the Participant shall receive delivery of cash equal to the amount of
the aggregate cash dividends (without interest), if any, that the Participant
did not receive but would have received if, for the period beginning on the
Award Date and ending on the applicable settlement date, the Participant had
owned all of the Shares delivered (or that would have been delivered in the case
of a cash payment) to the Participant on the applicable settlement date.
11.    The Plan. The terms and provisions set forth in the Plan are incorporated
herein by reference as if they were set forth herein; provided, however, that in
the event of a direct conflict between the terms of the Plan and the terms of
this Agreement, the terms of this Agreement shall govern. Reference to
provisions of the Plan are to such provisions as they shall be subsequently
amended or renumbered; provided that no amendment to the Plan which adversely
affects an Award shall be effective as to that Award without the written consent
of the Participant. The Participant acknowledges that a current version of the
Plan is available on the Company’s intranet site, and the Company agrees to
supply to the Participant a paper copy of the current version of the Plan upon
the Participant’s request.
12.    Withholding.
(a)     As a condition to the issuance of any Shares or other consideration
delivered hereunder in connection with the grant, vesting or settlement of any
Award, the Participant (or his or her estate, in the event of the Participant’s
death) shall be required to pay all withholding taxes required to be collected
by the Company under federal, state, local, or foreign law (“Withholding Taxes”)
pursuant to the procedures and processes set forth in subsection (b) or
subsection (c) below. The Company shall be responsible for the determination of
the amount of any Withholding Taxes based on the value of the consideration
delivered to the Participant hereunder. The Company reserves the right to change
its method with respect to the Participant for the collection of Withholding
Taxes that may be owed by the Participant at any time in its sole discretion,
upon notice to the Participant, which notice may be written or electronic
notice.
(b)    By the execution of this Agreement, the Participant hereby irrevocably
instructs the Company and a broker of the Company’s choosing, to sell on behalf
of the Participant at the “market

5

--------------------------------------------------------------------------------




price,” that number of Shares issuable upon satisfaction of the terms and
conditions set forth in this Agreement, as are required to generate sufficient
funds to equal the Withholding Taxes required to be paid by the Participant
pursuant to this Section 12, whenever the consideration is delivered by the
Company in the form of Shares, or to withhold a portion of the consideration
issuable pursuant to this Agreement whenever the consideration is delivered by
the Company in a form other than Shares; provided that if consideration is
delivered by the Company in part in the form of Shares and in part in a form
other than Shares, the Withholding Taxes shall be withheld or the Shares sold,
as applicable, ratably from each form of consideration. The Participant
represents to the Company and the broker that the Participant is entering into
this Agreement in good faith and not as part of a plan or scheme to evade
prohibitions against trading securities while in possession of material
non-public information. The Participant shall have no ability to modify these
instructions other than by the proper execution and timely delivery to the
Company’s stock plan administrator of a Withholding Taxes Cash Payment
Notification pursuant to subsection (e) below.
(c)    Notwithstanding anything herein to the contrary, in the sole discretion
of the Company, the Shares to be sold to cover the Participant’s Withholding
Taxes pursuant to this Section may be retained by the Company, in which case the
Company will satisfy the Withholding Taxes from the Company’s available cash.
(d)    It is the Participant’s intention that these provisions comply with the
requirements of Rule 10b5-1 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934.
(e)    Notwithstanding anything above to the contrary, the Company, in its sole
discretion, may permit the Participant to pay any or all Withholding Taxes in
cash or cash equivalents, but only if the Company has received a properly
executed and delivered Withholding Taxes Cash Payment Notification from the
Participant no less than ninety (90) days prior to the Scheduled Vesting Date of
any Award issued under this Agreement, which Withholding Taxes Cash Payment
Notification shall require, among other things, that the Participant represent
and warrant to the Company that on the date of delivery of such Withholding
Taxes Cash Payment Notification, the Participant is not in possession of
material non-public information regarding the business or financial condition of
the Company and its subsidiaries. To the extent that the Participant elects to
pay the Withholding Taxes in cash or cash equivalents in accordance with the
immediately preceding sentence, such payment must be received by the Company’s
stock plan administrator no later than one (1) Business Day after the Settlement
Date of any Award that is the subject of the Withholding Taxes Cash Payment
Notification. By executing this Agreement, the Participant authorizes the
Company and its Affiliates to withhold such amounts from any amounts otherwise
owed to the Participant to satisfy any applicable Withholding Taxes.
13.    Code Section 409A. To the extent applicable, and notwithstanding anything
herein to the contrary, this Agreement and the Awards granted hereunder shall be
interpreted in accordance with Section 409A of the Code and U.S. Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding anything herein to the
contrary, (i) if the Participant is a “specified employee” (as defined in
Section 409A of the Code), Shares deliverable or amounts otherwise payable
hereunder as a result of the Participant’s Termination shall be delayed for such
period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code and (ii) each delivery of Shares or payment in a
series of deliveries or payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A of the Code. While each Award is intended
to be structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any of its
Affiliates be liable for any additional tax, interest, or penalties that may be
imposed on the Participant as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code). To the extent that any Award constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any

6

--------------------------------------------------------------------------------




settlement of the Award otherwise scheduled to occur prior to the sixtieth
(60th) day following the Participant’s Termination hereunder, but for the
Release Condition, shall not be made until the sixtieth (60th) day.
14.    Exempt 162(m) Treatment. If an Award is intended to constitute qualified
performance-based compensation within the meaning of Section 162(m) of the Code,
such Award shall be construed accordingly.
15.    Plan, Agreement and Award Letters Govern. Although any information sent
to or made available to the Participant concerning the Plan and this Agreement
is intended to be an accurate summary of the terms and conditions of any Award,
this Agreement, the Plan and the Award Letters are the authoritative documents
governing the Award and any inconsistency between the Agreement, the Plan and
the Award Letter, on one hand, and any other summary information, on the other
hand, shall be resolved in favor of the Agreement, the Plan and the Award
Letter.
LEVEL 3 COMMUNICATIONS, INC.                [Name of Participant]
(“Company”)                            (“Participant”)


By:____________________________            By:_______________________
Title:___________________________

7

--------------------------------------------------------------------------------




EXHIBIT A
Form of RSU Award Letter
Personal & Confidential
[DATE]
[NAME]
[ADDRESS]
Dear [FIRST NAME]:
This Award Letter is delivered to you (the “Participant) pursuant to the
Restricted Stock Unit and Performance Unit Master Award Agreement (the “Master
Agreement”) dated as of December 31, 2015, as well as the Plan (as defined in
the Master Agreement).
The terms and conditions of this Award are set forth below and in the Master
Agreement and the Plan, the provisions of which are incorporated herein by
reference.
A.    The date of grant of this Award is __________ (the “Award Date”).
B.
The number of RSUs subject to this Award is _________.

C.
The Scheduled Vesting Date(s) for this Award are:







LEVEL 3 COMMUNICATIONS, INC.


BY: ____________________________________                        
ITS:____________________________________                        




PARTICIPANT: ______________________________                    

8

--------------------------------------------------------------------------------




EXHIBIT B
Form of PRSU Award Letter
Personal & Confidential
[DATE]
[NAME]
[ADDRESS]
Dear [FIRST NAME]:
This Award Letter is delivered to you (the “Participant) pursuant to the Amended
and Restated Restricted Stock Unit and Performance Unit Master Award Agreement
(the “Master Agreement”) dated as of December 31, 2015, as well as the Plan (as
defined in the Master Agreement).
The terms and conditions of this Award are set forth below and in the Master
Agreement and the Plan, the provisions of which are incorporated herein by
reference.
A.    The date of grant of this Award is __________ (the “Award Date”).
B.
The number of PRSUs subject to this Award is _________.

C.
The Scheduled Vesting Date(s) for this Award are:

[To be determined by the Committee for each Award Letter]
D.
The Performance Period begins on ________________ and ends on
______________________.

E.    The Performance Objective:
[To be determined by the Committee for each Award Letter]


LEVEL 3 COMMUNICATIONS, INC.


BY: __________________________________                        
ITS:__________________________________                        


PARTICIPANT: ______________________________                    



9